Name: Commission Regulation (EEC) No 3695/88 of 25 November 1988 on the sale at a price fixed in advance of unprocessed dried figs from the 1987 harvest to distillation industries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /46 Official Journal of the European Communities 26. 11 . 88 COMMISSION REGULATION (EEC) No 3695/88 of 25 November 1988 on the sale at a price fixed in advance of unprocessed dried figs from the 1987 harvest to distillation industries THE COMMISSION OF THE EUROPEAN COMMUNITIES, should be fixed, taking into consideration the difference between the normal market price for dried figs and the selling price fixed by this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, ) Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4), as last amended by Regulation (EEC) No 2328/88 (*), provides that products intended for specific uses shall be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol (6) provides that unprocessed dried figs may be sold at a price fixed in advance to distillation industries ; Whereas the Greek storage agency is holding roughly 1 230 tonnes of unprocessed dried figs from the 1987 harvest ; whereas these products cannot find outlets for direct human consumption ; whereas the products should be offered to the distillation industries ; Whereas the selling price should be fixed in such a way that disturbance of the Community market in alcohol , and spirituous beverages is avoided ; Whereas the amount of the processing security provided for in Article 2 (2) of Regulation (EEC) No 1707/85 1 . The Greek storage agency shall undertake the sale of unprocessed dried figs from the 1987 harvest to the distil ­ lation industries in accordance with the provisions of Regulations (EEC) No 626/85 and (EEC) No 1707/85 at a price fixed at 5,4 ECU per 100 kilograms net. 2. The processing security referred to in Article 2 (2) of Regulation (EEC) No 1707/85 is fixed at 9,29 ECU per 100 kilograms net. Article 2 1 . Purchase applications shall be submitted to the Greek storage agency Sykiki, at the head office of IDAGEP, Acharnon Street 241 , Athens, Greece, for products held by that agency. 2. Information on the quantities and places where the products are stored may be . obtained from the Greek storage agency Sykiki, Kritis Street 1 3 , Kalamata, Greece. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 198, 26. 7. 1988, p. 21 . 0 OJ No L 123, 9 . 5 . 1984, p . 25. (4) OJ No L 72, 13 . 3 . 1985, p . 7. 0 OJ No L 202, 27. 7. 1988 , p . 45. ¥) OJ No L 163, 22. 6 . 1985, p. 38 . 26. 11 . 88 Official Journal of the European Communities No L 321 /47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1988 . For the Commission Frans ANDRIESSEN Vice-President